—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered March 9, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to 4 to 8 years and otherwise affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that the evidence was legally sufficient to support defendant’s conviction under the theory that he was aided by another actually present and that force was employed to retain the stolen goods (see, People v Wilkerson, 189 AD2d 592, lv denied 81 NY2d 849).
The court properly refused to charge petit larceny as a lesser included offense since no reasonable view of the evidence could support a finding that defendant committed the lesser offense but not the greater (CPL 300.50 [1]; compare, People v Nixon, 156 AD2d 144, appeal dismissed 76 NY2d 870).
Defendant failed to preserve for appellate review his challenges to the court’s jury charge (see, People v Autry, 75 NY2d 836; People v Jackson, 76 NY2d 908), and we decline to review in the interest of justice. Were we to review we would find defendant’s challenges not to warrant reversal.
However, we find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.